IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,011-01


                      EX PARTE JAMES HAROLD MOON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-16-26034-A IN THE 336TH DISTRICT COURT
                             FROM FANNIN COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated assault and sentenced to twenty-five years’

imprisonment. The Sixth Court of Appeals affirmed his conviction. Moon v. State, No. 06-17-

00142-CR (Tex. App.—Texarkana del. May 24, 2018). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Before this Court received the habeas application, the trial court had ordered a response from

trial counsel. The record provided to this Court, however, has no such response, and there are no

findings from the trial court. The application is remanded to the trial court to allow the trial judge

to complete an evidentiary investigation and enter findings.
                                                                                                    2

       The trial court shall make findings of fact and conclusions of law resolving the disputed

factual issues within ninety days from the date of this order. The trial court may also make any other

findings and conclusions that it deems appropriate. The district clerk shall then immediately forward

to this Court the trial court’s findings and conclusions and the record developed on remand,

including, among other things, affidavits, motions, objections, proposed findings and conclusions,

orders, and transcripts from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any

extensions of time must be requested by the trial court and obtained from this Court.



Filed:         April 1, 2020
Do not publish